Title: From George Washington to Thomas Jefferson, 24 February 1792
From: Washington, George
To: Jefferson, Thomas



[Philadelphia] Friday ’2 Oclock [24 February 1792]

The President desires Mr Jefferson will give the enclosed Papers an attentive perusal, & return them to him as soon as he has done it; that Colo. Hamilton may have an opportunity of doing it also. At 10 ’oclock tomorrow the P——will speak with the heads of departments upon the subject of them and requests their attendance accordingly.
